                                                                     DENTON COU-Py- TEXAS
                               CAUSE NO. 20-9524-442
                                                                     miDECfk AH„:         09
                                                                        V r~.
                                                                                f A
                                                                                      M

                                                                     ev_
                                                                                — Qeputy
                                             §
YOUNG CONSERVATIVES OF                       §     IN THE DISTRICT COURT OF
TEXAS FOUNDATION                             §
       Plaintiff,                            §
                                             §
v.
                                             §
                                             §     DENTON COUNTY, TEXAS
                                             §
THE UNIVERSITY OF NORTH                      §
TEXAS, THE UNIVERSITY OF                     §
NORTH TEXAS SYSTEM, NEAL                     §
 SMATRESK, PRESIDENT OF THE                  §
UNIVERSITY OF NORTH TEXAS,                   §
 and SHANNON GOODMAN, VICE                   §
 PRESIDENT FOR ENROLLMENT OF                 §     442nd JUDICIAL DISTRICT
THE UNIVERSITY OF NORTH                      §
TEXAS                                        §
       Defendants.                           §




                    Defendants Answer and Affirmative Defenses
       to Plaintiff's Original Petition and Request for Disclosure



To the Honorable Judge of said court:


      Defendants, University of North Texas, University of North Texas System,


Neal Smatresk and Shannon Goodman (hereinafter collectively "Defendants") file


this Answer and Affirmative and Other Defenses to Plaintiff, Young Conservatives of


Texas Foundation Original Petition and Request for Disclosure.   Defendants would


respectfully show the Court the following:
  Case 4:20-cv-00973 Document 1-18 Filed 12/23/20 Page 3 of 5 PageID #: 110




                                 I. GENERAL DENIAL

      Pursuant to Texas Rule of Civil Procedure 92, Defendants deny each and every


allegation and claim in Plaintiffs Petition (the "Petition") and demand strict proof


thereof, as required by law.


                           II. AFFIRMATIVE DEFENSES

       1.     The Court lacks jurisdiction over one or more of Plaintiffs claims.


      2.      Defendants   assert the     defense   of governmental and/or        sovereign

immunity as to any of Plaintiffs claims for which there has been no statutory or


express waiver.



      3.      Defendants affirmatively assert the applicable statute of limitations to


any of Plaintiffs claims made outside the limitations period, if any.


      4.      Plaintiff failed   to   exhaust   administrative    remedies   or   meet   all


conditions precedent and statutory prerequisites prior to filing this lawsuit, if

applicable.


      5.      Defendants actions with regard to Plaintiff would have been the same

even in the absence of facts Plaintiff claims resulted from alleged unlawful conduct.


      6.      Plaintiff has failed to mitigate damages, if any.


      7.      Defendants affirmatively assert that Plaintiff is estopped from seeking


the relief claimed.


      8.      Defendants affirmatively assert that Plaintiff has waived one or more


claims.
  Case 4:20-cv-00973 Document 1-18 Filed 12/23/20 Page 4 of 5 PageID #: 111




      9.     Defendants reserve the right to assert additional affirmative defenses


as they become apparent.


                                        III. PRAYER



      Defendants prays that Plaintiff take nothing by this suit, that all costs be taxed


and adjudged against Plaintiff, and that Defendants be granted such other and


further relief to which they may be justly entitled.



      Dated: December 14, 2020

                                               Respectfully submitted,



                                                       A
                                               RENALDO L. STOWERS
                                               Texas Bar No. 19351450
                                               Senior Associate General Counsel
                                               renaldo.stowers@untsvstem.edu
                                               University of North Texas System
                                               801 North Texas Boulevard
                                               Denton, Texas 76201
                                               (940) 565-2717
                                               (940) 369-7026 FAX



                                                                  '4A.CC



                                               Idolina "Dolly" Garcia
                                               Texas Bar No. 00793773
                                               Associate General Counsel
                                               Dollv.Garcia@untsvstem.edu
                                               University of North Texas System
                                               1901 Main Street
                                               Dallas, Texas 75201
                                               (214) 752-5970
                                               (214) 752-5980 FAX

                                               Attorneys for Defendants
  Case 4:20-cv-00973 Document 1-18 Filed 12/23/20 Page 5 of 5 PageID #: 112




                            CERTIFICATE OF SERVICE


      On December 14, 2020, the undersigned attorney filed the foregoing document
with the Clerk of the Court for Denton County via the Court's filing system, thus
providing service of same upon all participants.




                                                               /


                                                RENALDO L. STOWERS
                                                Senior Associate General Counsel
